United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2832
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

  Musalleh Waheed Muhammad, also known as Musaaleh Waheed Muhammad

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                 ____________

                            Submitted: March 17, 2022
                               Filed: June 9, 2022
                                 [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      After the district court 1 denied his suppression motion, Musalleh Muhammad
entered a conditional guilty plea to conspiracy to distribute 500 grams or more of a

      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota, adopting the report and recommendation of the Honorable Hildy
Bowbeer, United States Magistrate Judge for the District of Minnesota.
mixture and substance containing a detectable amount of cocaine, in violation of 21
U.S.C. §§ 841(a)(1), (b)(1)(B), and 846. Muhammad now appeals, contending the
officer unreasonably prolonged the traffic stop and that the search of the vehicle
lacked probable cause. We affirm.

I.    BACKGROUND

       On March 2, 2019, officers who were actively investigating a suspected drug
trafficking operation observed one of the main targets of the investigation driving an
SUV to various locations. Officer Theodore Layton observed the main target and a
male passenger enter a house, emerge with a dark-colored backpack, and leave in
the SUV. Officers followed the SUV to a commercial parking lot where they
observed what they perceived to be a likely drug transaction. Officer Nathan
Garland informed Officer Layton that he saw a man exit the SUV and enter a car,
placing an object in the backseat. Believing that criminal activity was afoot, Officer
Layton followed the car as it left the parking lot.

       The vehicle merged onto I-494 and Officer Layton asked Minnesota State
Trooper Shaun Leshovsky to conduct a traffic stop, if possible. Multiple law
enforcement vehicles in the vicinity drove towards the car’s location all while
maintaining open communication. Officer Garland reported that the car changed
lanes without signaling. Trooper Leshovsky concurred that he saw the car abruptly
cross two lanes of traffic to exit the interstate, although he acknowledged that the
abrupt lane change was not captured on his dashcam, explaining that a person’s field
of vision is broader than the camera can capture.

       Trooper Leshovsky stopped the car based on three observed violations:
(1) improper lane changes, (2) an expired temporary registration, and (3) an
obstructed license plate. The driver of the car pulled into a parking lot. As Trooper
Leshovsky approached the car, he smelled a faint odor of marijuana originating from
the car but did not mention the odor out of concern the driver would feel coerced if
he later asked for consent to search the car.
                                         -2-
       Trooper Leshovsky obtained the driver’s (who was later identified as
Muhammad) registration, license, and insurance documents and asked Muhammad
to exit the vehicle so he could show him the expired temporary license on the rear
window. Trooper Leshovsky placed Muhammad in the passenger seat of the patrol
car while he prepared a warning ticket for the registration violation. Trooper
Leshovsky decided to confirm whether the VIN on the car matched the registration,
so he exited the patrol car and instructed Muhammad to stay seated.

       When Trooper Leshovsky arrived at the car, he was unable to read the VIN
because of the tint on the windshield. He opened the driver’s door to read the VIN
on the pillar post on the driver’s side door. Trooper Leshovsky again noted the odor
of marijuana. Trooper Leshovsky asked the passenger whether he smoked
marijuana, which he denied. Trooper Leshovsky then returned to his squad car,
informed Muhammad that he smelled marijuana in the car, and asked him if he
smoked marijuana. Muhammad immediately became nervous and tense while he
denied use or possession of marijuana.

       When Trooper Leshovsky gave Muhammad his documents and the warning
ticket, he asked whether Muhammad would answer a few questions. Muhammad
agreed, eventually denying the presence of marijuana, narcotics, weapons, or
unusual amounts of money. Muhammad refused to grant permission to search the
car. Trooper Leshovsky informed Muhammad that he had probable cause to search
the vehicle and proceeded to search the vehicle.

      During the search, Trooper Leshovsky found marijuana debris in plain view
near the center console and a plastic container containing marijuana in the glove
compartment. At this point, Muhammad told him that there was more marijuana
behind the driver’s seat, which Trooper Leshovsky interpreted as an attempt to divert
his attention away from the backpack behind the passenger’s seat. Trooper
Leshovsky found a large quantity of narcotics inside the backpack sitting on the
floorboard and proceeded to arrest Muhammad and the passenger. He subsequently
found a jar containing about a half-ounce of marijuana behind the driver’s seat.
                                         -3-
       Muhammad was indicted with conspiracy to distribute 500 grams or more of
a mixture and substance containing a detectable amount of cocaine, in violation of
21 U.S.C. §§ 841(a)(1), (b)(1)(B) and 846. Muhammad unsuccessfully moved to
suppress the evidence obtained from the stop and vehicle search, arguing the stop
violated the Fourth Amendment because it was not supported by reasonable
articulable suspicion or probable cause, or, alternatively, even if the stop was lawful,
the detention of Muhammad for traffic violations was unreasonable.

       The district court held that the stop was supported by reasonable and
articulable suspicion based on the lane changes and obstructed license plate. The
court found that Trooper Leshovsky’s explanation for failing to mention the odor of
marijuana the first time he perceived it was reasonable and that the odor of marijuana
provided probable cause for the search of the car.

II.   ANALYSIS

      We review the district court’s factual findings for clear error and questions of
law de novo. United States v. Holly, 983 F.3d 361, 363 (8th Cir. 2020). We will
affirm unless the denial of the motion to suppress was unsupported by substantial
evidence, based on an erroneous interpretation of applicable law, or clearly mistaken
based on the entire record. United States v. Dillard, 825 F.3d 472, 474 (8th Cir.
2016).

       Muhammad challenges Trooper Leshovsky’s credibility, claiming that the
officer’s subjective report of the odor of marijuana was unreliable. The district
court’s credibility determination is well supported in the record and is not clearly
erroneous. See United States v. Shumaker, 21 F.4th 1007, 1016-17 (8th Cir. 2021)
(holding the credibility finding of smelling burnt marijuana while driving behind a
car was not clearly erroneous).

      Muhammad next challenges the district court’s conclusion that the odor of
marijuana was sufficient to provide probable cause for the search, relying primarily
                                          -4-
on the belief that the stop was unreasonably extended. The constitutionality of the
duration of a stop depends on “the seizure’s mission,” which may expand after the
stop. United States v. Merrett, 8 F.4th 743, 751 (8th Cir. 2021) (cleaned up); see
Rodriguez v. United States, 575 U.S. 348, 354 (2015). The primary mission of a
traffic stop is to address the traffic violation and related concerns about safety.
United States v. Mosley, 878 F.3d 246, 253 (8th Cir. 2017). Seizure authority will
end when the officer’s “tasks tied to the traffic infraction are—or reasonably should
have been—completed.” United States v. Traylor, 14 F.4th 804, 806 (8th Cir. 2021)
(quoting Rodriguez, 575 U.S. at 354). Even so, during the stop facts may develop
that could expand the duration of a reasonable stop.

       Where, as is the case here, an officer develops probable cause to believe a
vehicle contains contraband or evidence of a crime, he may search the vehicle
without a warrant. United States v. Parks, 902 F.3d 805, 813 (8th Cir. 2018). We
have held that the odor of marijuana emitting from a vehicle during a proper traffic
stop provides probable cause for a warrantless search of a vehicle under the
automobile exception. United States v. Williams, 955 F.3d 734, 737 (8th Cir. 2020)
(collecting cases). Trooper Leshovsky developed probable cause to investigate a
possible drug violation based on the odor of marijuana. Probable cause developed
before he issued the traffic violation warning and completed tasks tied to the
infractions. Upon careful review of the record, the district court committed no error
in denying Muhammad’s motion to suppress evidence seized during the search of
the vehicle.

III.   CONCLUSION

       The judgment of the district court is affirmed.
                      ______________________________




                                         -5-